DETAILED ACTION
The Examiner acknowledges the amendments received 01 March 2021. Claims 1-6 are pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,326,434. Although the claims at issue are not identical, they are not patentably distinct from each other because they require a medical electrical lead electrode assembly with similar component elements (e.g., an insulative carrier; a conductive component including an electrode and a tab; a conductor; and a joint).

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 7,738,966. Although the claims at issue are not identical, they are not patentably distinct from each other because they require a medical electrical lead electrode assembly with similar component elements (e.g., an insulative body; a conductive component including an electrode and a tab; and a conductor).

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 7,742,824. Although the claims at issue are not identical, they are not patentably distinct from each other because they require a medical electrical lead electrode assembly with similar component elements (e.g., an insulative carrier; a conductive component including an electrode and a tab; a conductor; and a joint).

Response to Arguments
Applicant’s arguments, see “Remarks”, filed 01 March 2021, with respect to the rejection under Imran have been fully considered and are persuasive.  The rejection of claims 1-6 has been withdrawn. 
Applicant's arguments filed 01 March 2021 have been fully considered but they are not persuasive. The Applicant argues (page 7, “Remarks”) “Regarding FIG. 1, Young fails to disclose the position of any joining that couples a conductor to the electrode that is allegedly the conductive component of claim 1. FIGS. 5 and 6 show conductors 94 attaching to the outer edge of the alleged tab 84 of the alleged 
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-6 are rejected under 35 U.S.C. 102(b) as anticipated by Young et al (U.S. 6,052,608, hereafter “Young”).  Young discloses (col. 2, lines 26-35 and 65-67; col. 3, lines 1-3; Figure 1) an insulative carrier including a first side and a second side, (e.g., "implantable medical electrode includes a first insulating layer and a second insulating layer having a plurality of apertures therethrough.”); a set of conductive components where each component includes an electrode portion disposed on the first side of the carrier, and a first tab and a second tab that are integral with the electrode portion and extend outward from opposite ends of the electrode portion and through the 1,1 -84n,m) arranged in a two-dimensional, n x m array.  Each such contact has a rounded protrusion (861,1 -86n,m; shown in FIG. 6 for contacts 841,1 -841,m) bordered, at least in part, by an edge portion (881,1 -88n,m) shown in FIG. 6 for contacts 841,1 -841,m), respectively.”  Young discloses 1,1 -94n,m) are provided for coupling to respective conductive contacts as shown.  More particularly, each of the conductors has a proximal end electrically connected to the respective contact and extends from the respective contact to terminate at a distal end.”  Young further discloses (col. 6, lines 44-64) “In the illustrative embodiment, the distal ends of the plurality of conductors are collectively insulated by an insulator (98) which terminates at an end (102) with a plurality of conductive rings 100a-100x, as shown.  Each of the conductive rings 100a-100x is electrically connected to a respective one of the conductors.  The insulator end is similar in form to a depth electrode in the use of ring electrodes and may use similar techniques to permit electrical connections to be made to the plurality of contacts."  Young further discloses (col. 4, lines 58-62) “each of the first and second insulating layers 14, 18 has a thickness on the order of 0.01 inches and the height "H" of the contact and the height "h" of the rounded protrusion 26 are on the order of 0.01 to 0.03 inches.”  Young discloses (col. 2, lines 41-49) “the edge portion bordering the rounded protrusion is substantially flat.  Alternatively, the edge portion may be rounded.  The rounded protrusion of the conductive contact has a first rounded surface for contacting the treatment site in use and a second, opposing surface.  In one embodiment, the second, opposing surface is rounded in a manner complementary to the first surface and, in an alternate embodiment, the second, opposing surface is substantially flat.”
The Examiner draws attention to Figure 1, wherein the inward facing surface of the electrode portion (30, shown with one arrow) of the conductive component is offset from the surface of the second side of the carrier (shown herein with another arrow).

    PNG
    media_image1.png
    175
    472
    media_image1.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH LESLIE MALAMUD whose telephone number is (571)272-2106.  The examiner can normally be reached on Mon - Fri 1:00-9:30 Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.